Case: 21-20526      Document: 00516421628         Page: 1    Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 5, 2022
                                  No. 21-20526
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Deidrick L. Capers,

                                                            Plaintiff—Appellant,

                                        versus

   P. Lindsay; Ed Gonzalez,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1006


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Deidrick L. Capers, a former Harris County Jail detainee, appeals the
   dismissal of his 42 U.S.C. § 1983 civil rights complaint. Before considering
   his appeal, we must examine the basis of our jurisdiction. See Mosley v. Cozby,
   813 F.2d 659, 660 (5th Cir. 1987).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20526     Document: 00516421628           Page: 2   Date Filed: 08/05/2022




                                    No. 21-20526


          After the district court entered judgment dismissing Capers’s
   complaint, Capers filed a letter asking the district court to reconsider its
   ruling. The letter was filed within 28 days from the district court’s entry of
   judgment and is properly construed as a Federal Rule of Civil Procedure
   59(e) motion. See Mangieri v. Clifton, 29 F.3d 1012, 1015 n.5 (5th Cir. 1994).
   Where a litigant files a timely Rule59(e) motion and a notice of appeal, the
   notice of appeal does not become effective until entry of the order disposing
   of the motion. Fed. R. App. P. 4(a)(4)(A)(iv), (B)(i); Burt v. Ware, 14 F.3d
   256, 260-61 (5th Cir. 1994).
          Because the district court has not ruled on the Rule 59(e) motion, this
   appeal is premature. See Fed. R. App. P. 4(a)(4)(B)(i); Ross v. Marshall,
   426 F.3d 745, 751-52 (5th Cir. 2005); Burt, 14 F.3d at 260-61. Accordingly,
   the case is remanded to the district court for the limited purpose of allowing
   the district court to rule on Capers’s pending postjudgment motion.
          LIMITED REMAND; APPEAL HELD IN ABEYANCE.




                                         2